                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


____________________________________________
 REGINALD KIRTZ                                :    CIVIL ACTION
                                               :
                        Plaintiff,             :
                                               :    No.: 20-5231
               v.                              :
                                               :
 TRANS UNION, LLC, et al.                      :
                                               :
                        Defendants             :
                                               :


                                            ORDER


        AND NOW, this 28th day of May, 2021, upon consideration of Plaintiff’s Motion to

 Certify this Court’s Order granting United States Department of Agriculture Rural

 Development Housing Service’s Motion to Dismiss (Doc. No. 33), and there being no

 opposition, it is hereby ORDERED that Plaintiff’s Motion is GRANTED, and the Order is

 CERTIFIED for immediate interlocutory appeal, pursuant to 28 U.S.C.A. § 1292(b), on the

 following question:

               Whether the United States Department of Agriculture
               Rural Development Housing Service is immune from
               civil prosecution under the Fair Credit Reporting Act.




                                         BY THE COURT:



                                         /s/ Mitchell S. Goldberg
                                         MITCHELL S. GOLDBERG, J.
